DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Desserouer (PN. 8,934,171) in view of the US patent application publication by Yashiro (US 2011/0141395 A1) and US patent application publication by Futterer (US 2015/0268399 A1).
Desserouer teaches a polychromatic imaging device that is comprised of a plate light guide, (3, please see Figures 4, 8, 9 and 10) configured to guide light, an object source (11) serves as a light source that implicitly includes an optical emitter configured to provide polychromatic light (please see column 1, lines 63-65, column 6, lines 65-67, and Figure 4) and a collimator optical system (12, please see column 1, lines 30-31) configured to collimate the polychromatic light, (please see Figure 4).  Desserouer teaches the imaging device further comprises a diffraction grating (1) serves as the grating coupler configured to receive, diffractively split and redirect the collimated polychromatic  light into the plate light guides as a plurality of light beams, (please see Figure 4).  Each light beams of the light beam plurality comprises a different color of the polychromatic light and being configured to propagate according to total internal reflection within the plate light guide as guided light at a different color-specific, non-zero propagation angle corresponding to a respective different color of the polychromatic light, ( 7a(1), 7a(2) and 7a(3), please see Figure 4).  Desserouer further teaches the imaging device comprises a diffraction grating (2) across a surface of the plate light guide configured to diffractively couple out a portion of the guided light as a plurality of coupled-out light beams (9, Figure 4).  The different color-specific, non-zero propagation angles of the guided light are configured to provide coupled-out light beams in each of the view directions comprising substantially parallel, coupled out light beams having different color corresponding to different colors of the polychromatic light, (please see Figure 4).  
This reference has met all the limitations of the claims, but it however does not teach explicitly that the diffraction grating (2) to couple out a portion of the guided light comprises a plurality of multibeam diffraction gratings spaced apart from one another.  Yashiro in the same field of endeavor teaches a backlight device that is comprised of a plate light guide and a diffraction grating (DG, Figure 1) for coupling out a portion of guided light wherein the diffraction grating (DG) comprises a plurality of multibeam diffraction gratings that are spaced from one another across a surface of the plate light guide.  It would then have been obvious to one skilled in the art to apply the teachings of Yashiro to alternatively make the diffraction grating to have a plurality of spaced apart diffraction gratings as an obvious matters of design choices to one skilled in the art to achieve the same function, namely couple out a portion of guided light.  
In light of Yashiro, the polychromatic imaging device may also be modified to serve as a polychromatic grating coupled backlight device.  
Both Desserouer and Yashiro teach that the diffraction grating comprises multibeam diffraction grating that diffractively couple out portion of the guided light.  Each of the coupled-out light beams of the coupled-out light beam plurality having a principal angular direction wherein each coupled-out light beam comprising parallel beams of the different colors of light.  These references however do not teach explicitly that the principal angular directions of the coupled-out light beams plurality are different corresponding to different view directions of a three-dimensional electronic display.  Futterer in the same field of endeavor teaches an illumination device that is comprised of a diffraction grating (VG, Figure 3) that couples out guided light to form a plurality of coupled light each has a different principal angular directions corresponding to different views of the electronic display for achieving stereoscopic view, (please see Figure 3 and 4).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the diffraction grating to allow the coupled out beams having different principal angular direction in order to achieve different direction views including stereoscopic view.  
With regard to claim 2, Desserouer teaches that the polychromatic light comprises a different two or three colors from red to blue (i.e. wavelengths of 450 nm and 630 nm, please see column 6, line 5).  The color-specific, non-zero propagation angle of the respective color of the guided light with a longer wavelength (such as 2 or being 630 nm, please see Figure 4 and column 6)  is smaller than the color-specific non-zero propagation angle of a respective of the guided light with a shorter wavelength, (such as  being 450 nm).  
With regard to claim 3, Yashiro teaches that the polychromatic light source (22) may comprise a light emitting diode to provide white light, (please see paragraphs [0075] and [0051]).  
With regard to claim 4, Futterer teaches that the polychromatic light source may comprise first light emitting diode (LED) to provide red light, a second light emitting diode to provide green light and a third light emitting diode to provide blue light wherein it is implicitly true that the combination of the red light, green light and blue light being configured to provide white light, (please see paragraphs [0083] and [0164]).  
With regard to claim 5, Futterer alternatively teaches that the polychromatic light sources may comprise organic light emitting diodes (OLED) that implicitly includes a plurality of phosphors configured to provide illumination of different colors, (please see paragraph [0164]).  
With regard to claim 6, Desserouer teaches that the collimator optical system (12, Figures 4 and 9) comprises a collimating lens.  
With regard to claim 7, as shown in Figure 10, Desserouer teaches that the grating coupler (1) is a transmissive grating coupler comprising a transmission mode diffraction grating.  
With regard to claim 8, as shown in Figure 9, Desserouer teaches that the grating coupler (1) is a reflective grating coupler comprising a reflection mode diffraction grating.  
With regard to claim 11, Yashiro teaches a liquid crystal display panel (59, Figure 2) serves as the light valve configured to modulate a coupled-out light beam of the coupled-out light beam plurality, the light valve or liquid crystal display is adjacent to the multibeam diffraction grating, (please see Figures 1 and 2).  Futterer also teaches to include a spatial light modulator (SLM, Figure 1) serves as the light valve to modulate the coupled out light wherein the modulated light beam represents a pixel of a stereoscopic electronic display.  
With regard to claim 12, it is implicitly true that the color-specific, non-zero propagation angles of the plurality of light beams of the guided light are configured to mitigate color dispersion of the respective different colors of light by the multibeam diffraction grating, (i.e. diffraction of light of different colors into different diffraction directions is a dispersion of the light).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Desserouer, Yashiro and Futterer as applied to claim 1 above, and further in view of the US patent application publication by Simmonds et al (US 2012/0044572 A1).
The polychromatic imaging device taught by Desserouer in combination with the teachings of Yashior and Futterer as described in claim 1 above has met all the limitations.  
With regard to claim 9, Desserouer teaches that the coupler grating may be a reflective grating (1, please see Figure 9) however these references do not teach explicitly that the reflective grating coupler further comprises a layer of reflective metal configured to enhance reflection of the collimated polychromatic light.  Simmonds et al in the same field of endeavor teaches a reflective grating coupler (16, Figure 2(c)) wherein a reflective metal layer (36, please see paragraph [0040]), is provided configured to enhance the reflection of the incident light.  It would then have been obvious to apply the teachings of Simmonds et al to include a metal layer to the reflection grating coupler for the benefit of enhancing the reflection of the collimated polychromatic light.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Desserouer, Yashiro and Futterer as applied to claim 1 above, and further in view of the US patent application publication by Yu (US 2007/0058394 A1).
The polychromatic imaging device taught by Desserouer in combination with the teachings of Yashior and Futterer as described in claim 1 above has met all the limitations.  
With regard to claim 10, these references do not teach explicitly that the multibeam diffraction grating comprises a linearly chirped diffraction grating.  Yu in the same field of endeavor teaches a light guide plate with diffraction grating (381, Figure 5) wherein the diffraction grating with grating width or pitch that varies from one side of the light guide plate to the other side of the light guide plate, (please see Figure 5).  It would then have been obvious to apply the teachings of Yu to modify the diffraction grating to make its grating width or pitch that varies (i.e. decreases) from one side of the light guide plate to the other side for the benefit of allowing the grating coupler to enhance the brightness of the coupled out light, (please see the abstract).  

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Desserouer (PN. 8,934,171) in view of the US patent application publication by Yashiro (US 2011/0141395 A1) and US patent application publication by Futterer (US 2015/0268399 A1).
Desserouer teaches a polychromatic imaging display device that is comprised of an object source (11, Figures 4, 8, 9, and 10) configured to provide collimated polychromatic light, (please see column 1, lines 30-65), a diffraction grating (1) serves as the grating coupler configured to receive, diffractively split and redirect the collimated polychromatic light into a plurality of light beams, (7a(1), 7a(1) and 7a(1), please see Figure 4), each light beam of the light beam plurality comprising a different color of the polychromatic light, (please see column 6) and a light guide (3) configured to receive an guide the plurality of light beams of different colors according to total internal reflection at corresponding different color-specific, non-zero propagation angles as guided light within the light guide, (please see Figure 4).  Desserouer also teaches that display device comprises a diffraction grating (2), serves as multibeam diffraction grating across the light guide, configured to diffractively couple out a portion of the guided light as a plurality of coupled-out light beams comprising the different colors of light and having predetermined principal angular directions.  The different color-specific, non-zero propagation angles of the guided light are configured to provide coupled-out light beams comprising substantially parallel, different colored, coupled-out light beams having colors corresponding to the different colors of the polychromatic light.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the grating (2) for coupling out comprises a plurality of multibeam diffraction gratings spaced apart from one another.  
Yashiro in the same field of endeavor teaches a backlight device that is comprised of a plate light guide and a diffraction grating (DG, Figure 1) for coupling out a portion of guided light wherein the diffraction grating (DG) comprises a plurality of multibeam diffraction gratings that are spaced from one another across a surface of the plate light guide.  It would then have been obvious to one skilled in the art to apply the teachings of Yashiro to alternatively make the diffraction grating to have a plurality of spaced apart diffraction gratings as an obvious matters of design choices to one skilled in the art to achieve the same function, namely couple out a portion of guided light.  
Yashiro also teaches a liquid crystal display panel (59, Figure 2) serves as a light valve array configured to modulate the coupled-out light beam and modulated coupled-out light beam at predetermined principal angular direction representing a pixel of the electronic display having the different colors of the light.   
Both Desserouer and Yashiro teach that the diffraction grating comprises multibeam diffraction grating that diffractively couple out portion of the guided light.  Each of the coupled-out light beams of the coupled-out light beam plurality having a principal angular direction wherein each coupled-out light beam comprising parallel beams of the different colors of light.  These references however do not teach explicitly that the principal angular directions of the coupled-out light beam plurality are different corresponding to different view directions of a three-dimensional electronic display.  Futterer in the same field of endeavor teaches an illumination device that is comprised of a diffraction grating (VG, Figure 3) that couples out guided light to form a plurality of coupled light each has a different principal angular directions corresponding to different views of the electronic display for achieving stereoscopic view, (please see Figure 3 and 4).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the diffraction grating to allow the coupled out beams having different principal angular direction in order to achieve different direction views including stereoscopic view.  
With regard to claim 14, Desserouer in light of Yashiro teaches the light source comprises an optical emitter configured to provide the polychromatic light and a collimator (12, Figure 4 of Desserouer) configured to collimate the polychromatic light.  Yashiro teaches that the polychromatic light source (22) may comprise a light emitting diode to provide the polychromatic light, (please see paragraphs [0075] and [0051]).  
With regard to claims 15 and 16, Futterer teaches that the polychromatic light source may comprise first light emitting diode (LED) to provide red light, a second light emitting diode (LED) to provide green light and a third light emitting diode (LED) to provide blue light wherein it is implicitly true that the combination of the red light, green light and blue light being configured to provide white light, (please see paragraphs [0083] and [0164]).  
With regard to claim 17, Desserouer teaches the grating coupler may be one of a transmission mode diffraction grating (1, Figure 10) and a reflection mode diffraction grating (1, Figure 9).  

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Desserouer (PN. 8,934,171) in view of the US patent application by Futterer (US 2015/0268399 A1).
Desserouer teaches a polychromatic grating coupled imaging device that is comprised of a method wherein the method is comprised of a step of providing collimated polychromatic light using an object source (11, Figures 4, 8-10), a step of redirecting and splitting the collimated polychromatic light into a plurality of light beams, (7a(1), 7a(1) and 7a(1), please see Figure 4), using a grating coupler (1), each light beam of the light beam plurality having a different respective color of the collimated polychromatic light and being redirected at a different color-specific and non-zero propagation angle, the step of guiding the different color light beams of the plurality of light beams in a light guide at the different color-specific non-zero propagation angles as guided light and the step of diffractively coupling out a portion of the guided light as a plurality of coupled-out light beams using a grating serves as the multibeam diffraction grating, coupled out light beams of the coupled-out light beam plurality having predetermined principal angular directions correspond to view directions.  The different color-specific, non-zero propagation angles of the guided light provide coupled-out light beams in each of the view directions comprising substantially parallel, coupled-out light beams having different colors corresponding to the different colors of the polychromatic light.  
 Desserouer teaches that the diffraction grating comprises multibeam diffraction grating that diffractively couple out portion of the guided light.  Each of the coupled-out light beams of the coupled-out light beam plurality having a principal angular direction wherein each coupled-out light beam comprising parallel beams of the different colors of light.  This reference however does not teach explicitly that the principal angular directions of the coupled-out light beam plurality are different corresponding to different view directions of a three-dimensional electronic display.  Futterer in the same field of endeavor teaches an illumination device that is comprised of a diffraction grating (VG, Figure 3) that couples out guided light to form a plurality of coupled light each has a different principal angular directions corresponding to different views of the electronic display for achieving stereoscopic view, (please see Figure 3 and 4).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the diffraction grating to allow the coupled out beams having different principal angular direction in order to achieve different direction views including stereoscopic view.  
With regard to claim 19, Futterer teaches the spatial light modulator (SLM Figure 1) modulates the plurality of coupled-out light beams using a plurality of light modulating elements to provide modulated light beams comprising substantially parallel beams of different color light in the different predetermined principal angular directions.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Desserouer and Futterer as applied to claim 18 above, and further in view of the US patent application publication by Yu (US 2007/0058394 A1).
The polychromatic imaging device taught by Desserouer in combination with the teachings of Futterer as described in claim 18 above has met all the limitations.  
With regard to claim 20, these references do not teach explicitly that the multibeam diffraction grating comprises a linearly chirped diffraction grating.  Yu in the same field of endeavor teaches a light guide plate with diffraction grating (381, Figure 5) wherein the diffraction grating with grating width or pitch that varies from one side of the light guide plate to the other side of the light guide plate, (please see Figure 5).  It would then have been obvious to apply the teachings of Yu to modify the diffraction grating to make its grating width or pitch that varies (i.e. decreases) from one side of the light guide plate to the other side for the benefit of allowing the grating coupler to enhance the brightness of the coupled out light, (please see the abstract).  
Desserouer further teaches the grating coupler may be one of a transmission mode diffraction grating (1, Figure 10) and a reflection mode diffraction grating (1, Figure 9).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication by Fiorentino et al (US 2016/0018582 A1) discloses a backlight having collimating reflector that is comprised of a plurality of multibeam diffraction gratings that are spaced apart across light guide plate.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872